PER CURIAM: *
We have reviewed the parties’ briefs and the pertinent portions of the record. The magistrate judge’s'thorough opinion examined all of the alleged fact issues proffered by the plaintiff and found them either unsupported by the record or insufficient to prove Title VII discrimination, harassment, or retaliation. We And no reversible *347error of fact or law and AFFIRM the judgment.

 Pursuant to 5th Cir. R: 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.